Citation Nr: 1758720	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.  

2.  Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence following lumbar spine surgery, from April 1, 2011, to October 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2017.  The hearing transcript has been associated with the claims file.

Of note, the Veteran has filed a notice of disagreement (NOD) at the RO concerning the December 2016 rating decision that denied a total disability rating based on unemployability due to service-connected disabilities.  The matter is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238   (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to that NOD will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  The social and occupational impairment from the service-connected psychiatric disability has most nearly approximated deficiencies in most areas.

2.  Resolving all doubt in favor of the Veteran, his January and February 2011 lumbar spine disability required convalescence through July 18, 2011, following the surgery.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for a psychiatric disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

2.  The criteria for a temporary total disability rating through July 18, 2011, based on the need for convalescence following the Veteran's lumbar spine surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Psychiatric Disability

Legal Criteria

The Veteran's psychiatric disorder is evaluated under Diagnostic Code 9435, which provides a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

A March 2011 private medical record reveals the Veteran's history of anger with verbal outbursts.  He reported that he tried to isolate to prevent such reactions.  He added that he was constantly upset and worrying about things.  Diagnoses included moderate major depressive disorder and anxiety disorder.  The examiner assigned a GAF score of 58.  The record notes that the Veteran was well oriented and alert, with appropriate affect.  He had good eye contact, and was neatly dressed and well-groomed.  Speech was normal, and there was no impairment of thought process, hallucination, or suicidal ideation.  Mood was depressed and anxious.  Remote memory was normal, but recent memory was mildly impaired.  There was a negligible degree of conceptual disorganization.  Judgement was good, and the Veteran had the ability to attend and maintain focus and resist urges.  The record notes that the Veteran had poor stress coping mechanism, severe anger, severe anxiety and worry, severe depressed mood, severe loss of initiative, and severe feeling of helplessness, hopelessness, and haplessness.  In January 2012, the examiner provided an addendum reporting the belief that the Veteran warranted a 70 percent rating under the rating criteria.  

A July 2011 VA examination record reveals diagnoses of mood disorder due to pain with depressive features and anxiety disorder due to pain with generalized anxiety.   
The record reports a history of variable daily depressed mood and decreased patience, energy, motivation, interests, self-esteem, concentration, appetite, sleep, and hope.  There was no suicidal ideation.  He was reportedly "very close" to his wife and children, though he was frustrated that he had not been there for them more recently because of the pain and depression.  He explained that the depression and anxiety had limited the quality and degree of interactions.  He reported that he had no close friends because of his limited ability to socialize.  He reported that he retired due to his back disability but noted increased problems with work focus, quality, and interactions with others due to his pain, depression, and anxiety prior to retirement.  He added that he tended to just stay to himself and try to get through the day.  The record notes symptoms including depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and intermittent inability to perform activities of daily living.  The Veteran reported gradual increase of irritability and decreased concentration.  He reported a sense of dread related to his anxiety about his physical disabilities and related "worth" to his family and society.  The examiner assigned a GAF score of 60.  The examiner determined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

An October 2011 VA treatment record reveals the Veteran's history of anger issues and being quick to anger.  He reported that he was working and had concerns with work and supervisor.  He reported good mood, energy, and motivation and denied suicidal or homicidal ideation.  He was fully oriented and appropriately dressed and groomed with normal speech and thought process.  Mood was mildly anxious, and affect was congruent with mood.  Attention was intact.  Memory testing documented ability to remember 2/3 words after one and five minutes.  Concentration testing showed ability to complete serial 3s without difficulty.  Insight and judgment were intact.  The examiner diagnosed adjustment disorder and assigned a GAF of 64.   

An October 2012 SSA evaluation reveals findings of moderate limitation of ability to understand and remember detailed instructions; memory was otherwise not significantly limited.  There was also moderate limitation of ability to carry out detailed instruction.  The examiner determined the Veteran had no significant impairment of the ability to complete normal workday and workweek without interruptions from psych-based symptoms and perform at a consistent number.  There was no limitation of social interaction or adaptation, and the examiner determined that the Veteran was able to adapt to routine changes and respond to directions from others.  

A March 2015 Disability Benefits Questionnaire (DBQ) reveals a finding of total occupational and social impairment based on clinical interview, several years of treatment, and review of VA medical records.  The DBQ reports that the Veteran was unable to work due to severe depression, anxiety, and aggressive behavior.  The DBQ adds that the Veteran had a history of suicidal and homicidal thoughts and a "very low" frustration tolerance.  The record notes symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commends, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner added that the Veteran had impaired concentration and inability to think.  

A June 2016 VA treatment record reveals the Veteran's history of suicidal ideation more than one year earlier and severe depression.  

A January 2017 private medical record indicates that the Veteran was "very frustrated, aggravated, and irritated over his inability to function fully."  The record indicates that the Veteran was alert, oriented, and intelligent, with normal affect and judgment.  

Upon consideration of the evidence and resolving all doubt in favor of the Veteran, the Board finds a 70 percent rating is warranted for the entire period of the claim based on the evidence of deficient functioning due to symptoms such as impaired impulse control with verbal outbursts, difficulty adapting to stressful circumstances, panic or depression affecting the ability to function, and social isolation.  The Veteran has indicated that his appeal would be satisfied if the psychiatric disability were rated at 70 percent.  See February 2017 Hearing Transcript.  Thus, the claim is granted.    

Extension of Temporary Total Rating

 From January 25, 2011, through March 30, 2011, the Veteran received a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for his convalescence after a lumbar spine surgery.  The Veteran argues that his temporary 100 percent rating should be extended until October 11, 2011. 

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

This appeal arises from the Veteran's disagreement with the effective date assigned for temporary total rating.  The record reflects that the duty to assist has been satisfied.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

Accordingly, the Board will address the merits of the Veteran's appeal.

Legal Criteria

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b). 

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id (citing Webster's Medical Desk Dictionary 606 (1986)).

Analysis

Medical records indicate that the Veteran underwent surgical treatment for his lumbar spine disability on January 25, 2011, and on February 24, 2011.  A July 18, 2011, private medical statement reports that the Veteran was last seen on June 6, 2011, at which time his symptoms had improved.  The statement notes that the Veteran had been cleared to work with restrictions.  The statement adds that the Veteran's employer had been unable to provide a position that met the restrictions.  An October 7, 2011, medical statement reveals the determination that the Veteran was capable of medium duty work.  

Upon review, the Board finds that an extension of the total disability rating based on the January and February 2011 surgical treatment is warranted.  Notably, the record reflects that the Veteran was not cleared to work in any capacity until June 6, 2011.  The Board finds the temporary total disability rating is warranted until July 18, 2011, the date of the private medical statement reporting that the Veteran was cleared to return to light duty employment.  

Although the Veteran continued to experience impairment beyond this date, the evidence reflects that the surgical procedure did not (1) result in incompletely healed surgical healed wounds, stumps or recent amputations; (2) require therapeutic immobilization of one major joint or more; (3) necessitate house confinement or the use of a wheelchair or crutches (regular weight bearing prohibited); or (4) necessitate immobilization by cast.  Furthermore, the record indicates that the Veteran was able to perform sedentary or light duty; although the record indicates that the Veteran's former employer was unable to provide a position meeting the work restrictions, the record does not suggest that the Veteran was unable to perform any substantially gainful employment during this period.  

A temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continues to be symptomatic following surgery.  The appropriate schedular rating is intended to cover this situation and, the Veteran is in receipt of an evaluation of 60 percent under the applicable Diagnostic Code following the cessation of the temporary total rating.  Hence, further extension of the convalescent rating beyond July 18, 2011, is not warranted.  Accordingly, the Veteran's temporary total rating for convalescence is extended through July 18, 2011, and his request for a further extension of a temporary total rating based on convalescence is denied.


ORDER

A 70 percent rating for a psychiatric disability is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 through July 18, 2011, based on a need for convalescence following lumbar spine surgery is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


